internal_revenue_service number release date index number ----------------------------------- ------------------------------- ---------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-121557-06 date date legend decedent ---------------------- trust ----------------------- ------------------------------------------------------------------------------------------------- --------------------- -------------------- decedent created trust a revocable_trust on date articles v vi and vii of date wife dear sir this is in response to your letter dated date requesting a ruling that the service will disregard marital deductions taken on decedent’s federal estate_tax_return the trust agreement provide for specific bequests and payments to be made from trust at decedent’s death articles viii ix and x provide for the disposition of the remainder of the trust article xi provides for the distribution of the trust after the deaths of both decedent and wife article viii of the trust agreement provides that the remainder of the revocable_trust shall be divided into two separate shares called the marital share and the family share article ix of the trust agreement provides that a marital_deduction should be taken with respect to the marital share during wife’s life income from the marital share shall be paid to wife at least quarter-annually and distributions of principal may be made to wife under an ascertainable_standard set forth in the instrument in addition wife has the power to withdraw each year the greater of dollar_figure or five percent of the value of the principal of the marital share on wife’s death the trustees are to pay wife’s estate the amount of federal estate and state_death_taxes owed by her estate article xi provides for the distribution of the family share to decedent’s living article x of the trust agreement provides that net_income from the family share you have asked that we disregard the marital_deduction taken with respect to the plr-121557-06 with respect to the inclusion of the principal of the marital share in her estate any undistributed principal shall be distributed to the family share shall be paid to wife at least quarter-annually the trustees may also distribute principal in their sole discretion for wife’s health maintenance and support children in ten annual payments after the deaths of both decedent and wife within nine months of decedent’s death a form_706 united_states estate and generation-skipping_transfer_tax return was filed on behalf of decedent’s estate on the estate_tax_return the decedent’s personal representative elected qualified_terminable_interest_property qtip treatment for the entire date-of-death value of trust value of the specific bequests made under articles v vi and vii as they do not qualify for the marital_deduction in addition you have asked that we disregard the deduction taken with respect to the family share portion of trust as it was not necessary to reduce the estate_tax liability to zero determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse interests that pass to the spouse an interest is a terminable_interest if the interest passing to the surviving_spouse will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides that qualified_terminable_interest_property shall be treated as passing to the surviving_spouse and no part of such property shall be treated as passing to any person other than the surviving_spouse thus the value of such property is deductible from the value of the gross_estate under sec_2056 and is not treated as a terminable_interest under sec_2056 qualified_terminable_interest_property is property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the value of the decedent’s taxable_estate shall be sec_2056 provides that a deduction is not allowed for terminable sec_2056 provides that an election under sec_2056 with plr-121557-06 respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable a qtip_election has transfer_tax consequences for the surviving_spouse sec_2044 and b provides generally that the value of the gross_estate includes the value of any property in which the decedent has a qualifying_income_interest_for_life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 under sec_2519 and b any disposition of all or part of a qualifying_income_interest_for_life in any property with respect to which a deduction was allowed under sec_2056 is treated as a transfer of all interests in the property other than the qualifying_income interest further the surviving_spouse will in the absence of a reverse_qtip_election under sec_2652 be treated as the transferor of the property for generation-skipping_transfer_tax purposes under sec_2652 under revproc_2001_38 2001_24_cb_1335 the service will disregard certain qtip elections made under sec_2056 and treat them as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 revproc_2001_38 applies to qtip elections under sec_2056 where the election was not necessary to reduce the estate_tax liability to zero based on values as finally determined for federal estate_tax purposes sec_2 of the revenue_procedure provides an example where the decedent’s will provides for a credit_shelter_trust to be funded with an amount equal to the applicable_exclusion_amount under sec_2010 with the balance of the estate passing to a marital trust intended to qualify under sec_2056 in the example the estate makes qtip elections with respect to both the credit_shelter_trust and the marital trust the qtip_election for the credit_shelter_trust was not necessary because no estate_tax would have been imposed whether or not the qtip_election was made for that trust revproc_2001_38 does not apply in situations where a partial_qtip_election was required with respect to a_trust to reduce the estate_tax liability and the executor made the election with respect to more trust property than was necessary to reduce the estate_tax liability to zero nor does it apply to elections that are stated in terms of a formula designed to reduce the estate_tax to zero for the marital_deduction because they are made to individuals other than the decedent’s surviving_spouse accordingly the marital_deduction taken with respect to the value of the specific bequests is void in addition the qtip_election made with respect to the value of the property passing to the family share of trust was not necessary to reduce the estate_tax liability to zero in this case the estate_tax would have been zero whether or not the election was made with respect to the family share accordingly we rule that the qtip_election with respect to the value of the property passing to the family share is null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 the value of the specific bequests and the property held in the family share will not be includible in wife’s gross_estate under sec_2044 further wife will not be in this case the specific bequests made in articles v vi and vii do not qualify except as expressly provided herein no opinion is expressed or implied plr-121557-06 treated as making a gift under sec_2519 if wife disposes of the income_interest with respect to the family share finally wife will not be treated as the transferor of the specific bequests or the property in the family share for generation-skipping_transfer_tax purposes under sec_2652 concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination being sent to the taxpayer’s representative pursuant to the power_of_attorney on filed with this office a copy of this letter is the rulings contained in this letter are based upon information and sincerely melissa c liquerman melissa c liquerman branch chief branch passthroughs special industries enclosure
